34 F.3d 1075
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Geoffrey E. WOO-MING, Plaintiff-Appellant,v.Robert C. THRASHER;  Stephen Wyman;  ElizabethRobinson-Flanders;  Ross Johnson;  WilliamSchmidt;  Diana Hagle;  Gary Truex;Richard Hagle;  Michael Miech;James Delk,Defendants-Appellees.
No. 93-15651.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 11, 1994.Decided Aug. 26, 1994.

Before:  FLETCHER, HALL, and WIGGINS, Circuit Judges.


1
MEMORANDUM*


2
Plaintiff Geoffrey E. Woo-Ming filed a complaint, alleging a violation of his civil rights under 42 U.S.C. Secs. 1981, 1983 and 1985.  Woo-Ming appeals the district court's grant of defendants' motion for summary judgment.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3